UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7217



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIVARUS MONTIENTO MCRAE, a/k/a Tat-Killer,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:98-cr-00037-F-12; 5:03-cv-00577-F)


Submitted:   March 4, 2008                 Decided:   March 12, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tivarus Montiento McRae, Appellant Pro Se. John H. Bennett, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tivarus Montiento McRae seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion, his motion for reconsideration, and his motion for a

certificate of appealability. The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a   substantial    showing     of   the   denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   McRae   has   not     made   the    requisite     showing.

Accordingly, we deny a certificate of appealability, deny McRae’s

motion for appointment of counsel, and dismiss the appeal.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED


                                    - 2 -